DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 8-12, 15-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,203,141. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
	Regarding claim 1, ‘141 recites:
A heating ventilation and air conditioning system, comprising:
a multi-capacity compressor (see line 16 of column 9) configured to operate selectively at a high-capacity setting, a medium-capacity setting, and a low-capacity setting to provide a compressor output (see column lines 16-19; although the medium setting is not recited, it is both disclosed and obvious);
a variable-voltage variable-frequency drive (see column 9 lines 20-22) coupled to said multi-capacity compressor and configured to power said multi-capacity compressor to operate at a variable speed; and
a processor (see column 9 lines 23-25) coupled to said multi-capacity compressor and said variable-voltage variable-frequency drive, said processor configured to:
select one of the high-capacity setting, the medium-capacity setting, or the low capacity setting at which said multi-capacity compressor should operate based on a load determined for said multi-capacity compressor (see column 9 lines 26-32); and
based on the selection:

bypass said variable-voltage variable-frequency drive when operating said multi-capacity compressor at the high-capacity setting for a compressor heating output based on a heating load (see column 9 line 42 through column 10 line 2).

Regarding claim 2, claim 7 of ‘141 recites that said processor is further configured to, when bypassing said variable-voltage variable-frequency drive, couple said multi-capacity compressor to an alternating current line voltage source (see column 9 lines 42-43).

Regarding claim 3, the processor of claim 9 of ‘141 is recited to be further configured to:
determine the variable speed based on the cooling load (see column 10 liens 25-26); and
transmit a speed control signal (see column 10 liens 27-29) to said variable-voltage variable-frequency drive to operate said multi-capacity compressor at the variable speed.

Regarding claim 4, said processor is further configured to bypass said variable-voltage variable-frequency drive when operating said multi-capacity compressor at one of the medium-capacity setting and the low-capacity setting for a compressor cooling output based on a cooling load (see claim 8, found in column 10 lines 20-22).

Regarding claim 5, claim 1 of ‘141 recites a control system for a multi-capacity compressor, said control system comprising:

a variable-voltage variable-frequency drive coupled to said AC line voltage source and configured to power the multi-capacity compressor to operate at a variable speed (see column 8 lines 27-29); and
a processor (see column 8 lines 30-32) coupled to said AC line voltage source and said variable-voltage variable-frequency drive, said processor configured to:
selectively couple said AC line voltage source and said variable-voltage variable-frequency drive to the multi-capacity compressor to operate the multi-capacity compressor in response to a load determined for the multi-capacity compressor (see column 8 lines 33-36); and
transmit a capacity control signal to the multi-capacity compressor, the control signal instructive to operate the multi-capacity compressor in one of a high-capacity setting, a medium-capacity setting, or a low-capacity setting (see column 8 lines 37-42; again, although the middle capacity setting is not claimed it is obvious), while the multi-capacity compressor is being powered by the selectively coupled one of said AC line voltage source or said variable-voltage variable-frequency drive (see column 8 lines 45-55).

Regarding claim 8, the processor is further configured to:
select the high-capacity setting when the cooling load is above a first threshold;
select the medium-capacity setting when the cooling load is below the first threshold and above a second threshold; and
select the low-capacity setting when the cooling load is below the second threshold (these are inherently or implicitly a function of operating “according to a measured cooling load”, see claim 3).



Regarding claim 10, said processor is further configured to select the variable speed at which the compressor operates according to the measured cooling load that is based on a function of the temperature set point for an interior space and a measured ambient temperature of an exterior space (see claim 3, found on lines 60-65 of column 8).

Regarding claim 11, said processor is further configured to selectively couple said AC voltage line source and said variable-voltage variable-frequency drive to the multi-capacity compressor based on one of an estimated cooling load (see claim 4, which has the estimated cooling load) or an estimated heating load.

Regarding claim 12, ‘141 recites that the system further comprises a bypass circuit coupled to said variable-voltage variable-frequency drive, with said bypass circuit configured to supply power to the multi-capacity compressor using said AC line voltage source coupled in series with a run capacitor, and bypass said variable-voltage variable-frequency drive (see claim 6, column 9 lines 8-13).

Regarding claim 15, claim 1 of ‘141 recites a control system for a multi-capacity compressor configured to operate in at least two capacity settings, said control system comprising:
an alternating current line voltage source configured to operate the multi-capacity compressor (see column 8 lines 25-26);

a processor coupled to said alternating current line voltage source and said variable-voltage variable-frequency drive (see column 8 lines 31-32), said processor configured to:
selectively couple said line voltage source and said variable-voltage variable-frequency drive to the multi-capacity compressor to operate the multi-capacity compressor in response to a load determined for the multi-capacity compressor (see column 8 lines 33-36), and
transmit a capacity control signal to the multi-capacity compressor, the control signal configured to select one of the at least two capacity settings at which the multi-capacity compressor is to operate while the multi-capacity compressor is being powered by the selectively coupled one of said AC line voltage source or said variable-voltage variable-frequency drive (see column 8 lines 37-42).

Regarding claim 16, said processor is further configured to transmit a speed control signal to said variable-voltage variable-frequency drive to set the variable speed at which the multi-capacity compressor operates (see claim 2, lines 56-59 of column 8).

Regarding claim 17, said processor is further configured to select the variable speed at which the multi-capacity compressor operates according to a measured cooling load that is based on a function of a temperature set point for an interior space and a measured ambient temperature of an exterior space (see claim 3, column 8 lines 60-65).



Regarding claim 19, said AC line voltage source comprises a switch network through which an AC line voltage is switched, the AC line voltage comprising a 50 Hz 240 volt signal (see claim 5, column 9 lines 4-7).

Regarding claim 21, ‘141 discloses the control system to further comprise a bypass circuit coupled to said variable-voltage variable-frequency drive, said bypass circuit configured to supply power to the multi-capacity compressor using said AC line voltage source coupled in series with a capacitor, and bypass said variable-voltage variable-frequency drive (see claim 6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation “when bypassing said variable-voltage variable-frequency drive” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 depends upon claim 1. Claim 1, as amended, now recites the configuration of the controller to bypass the variable-voltage variable-frequency drive to be an alternative; either the controller must be configured to match the output to the load based on the selection, or the controller must be configured to bypass the variable-voltage variable-frequency drive. Because the controller does not necessarily have to be configured to bypass the variable-voltage variable-frequency drive, the limitation “when bypassing said variable-voltage variable-frequency drive” lacks antecedent basis.
Furthermore, this renders unclear the metes and bounds of protection sought by claim 1, as it treats the limitation in claim 1 as though both elements were still required.
Claim 3 recites the limitation "the cooling load" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 depends upon claim 1, which recites “a load determined for said multi-capacity compressor” and later refers to “the load” and “a heating load”. There is no recitation in claim 1 of a cooling load. There is no previous recitation in claim 3 of a cooling load. Therefore, there is no clear recitation of what “the cooling load” is referring to.
Regarding claim 13, it is unclear what is intended to be encompassed by the limitation “said processor is further configured to operate the multi-capacity compressor exclusively at the high-capacity setting when operating with the AC lien voltage source”. In particular, the compressor is always operating with the AC line voltage source, because the variable-speed variable-frequency drive uses the AC line voltage source. 
For the purpose of examination, “when operating with said AC line voltage source” will be interpreted as “when powering the multi-capacity compressor with said AC line voltage source”.
Claim 4 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15, 16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US Patent Application Publication No. 2004/0159115, previously of record) in view of Sommer (US Patent Application Publication No. 2010/0307191, previously of record).

Regarding claim 15, Matsunaga et al. discloses a control system for a multi-capacity compressor configured to operate in at least two capacity settings, said control system comprising:
an alternating current line voltage source (commercial electric source 11, see paragraph [0042] and figures 4 and 5) configured to operate the multi-capacity compressor;
a variable-frequency drive (inverter device 12, see paragraph [0042] and figures 4 and 5) coupled to said AC line voltage source and configured to power the multi-capacity compressor to operate at a variable speed; and
a processor (control means 24, see figure 4 and paragraph [0037]) coupled to said AC line voltage source and said variable-voltage variable-frequency drive, said processor configured to:
selectively couple said AC line voltage source and said variable-frequency drive to the multi-capacity compressor to operate the multi-capacity compressor in response to a load determined for the multi-capacity compressor (see figures 4 and 5 and paragraph [0026]), and
transmit a capacity control signal to the multi-capacity compressor (the processor is not part of the compressor, and therefore must transmit a control signal in order to control it as disclosed), the control signal configured to select one of the at least two capacity settings at which the multi-capacity compressor is to operate while the multi-capacity compressor is being powered by the selectively coupled one of said AC line voltage source or said variable-voltage variable-frequency drive.
It is noted that the variable frequency drive of Matsumoto et al. is not explicitly disclosed to also be variable voltage.
However, Sommer explicitly discloses a multistage compressor (28, see abstract) powered by a variable speed drive (26, see paragraph [0026]) which is a variable-voltage variable-frequency drive (see paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the variable frequency drive of Matsumoto et al. as a variable voltage variable frequency drive, as is disclosed by Sommer, in order to permit a greater variety of compression ratios in the system.

Regarding claim 16, said processor is further configured to transmit a speed control signal to said variable-frequency drive to set the variable speed at which the multi-capacity compressor operates (see figures 4 and 5; see also paragraph [0037]).

Regarding claim 19, said AC line voltage source comprises a switch network (switchover means 23, see figures 4 and 5 and paragraph [0043]) through which an AC line voltage is switched, the AC line voltage comprising a 60 Hz 240 volt signal (this is the standard American voltage and frequency for a heavy duty application, such as an electrical oven, a dryer, etc.)

Regarding claim 20, said AC line voltage source comprises a switch network (switchover means 23) through which an AC line voltage is switched, the AC line voltage being at 115 volts (this is standard for an appliance that is not heavy duty; wall outlets are in the 110-120 volts range).

Regarding claim 21, the system of Matsuoka further comprises a bypass circuit (23, see figures 4 and 5) coupled to said variable-frequency drive, said bypass circuit configured to supply power to the multi-capacity compressor using said AC line voltage source coupled in series with a capacitor, and bypass said variable-voltage variable-frequency drive.

Regarding claim 22, it is noted that Matsunaga et al. alone does not explicitly disclose that the processor is further configured to operate the multi-capacity compressor exclusively at the high-capacity setting when powered by the AC line voltage source.
However, it is old and well known that every conversion of one form of energy to another reduces overall efficiency, because some energy is lost (this is one expression of the second law of thermodynamics). This means bypassing the variable-frequency variable-speed drive conveys more energy to the compressor than when it is not bypassed. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to operate the compressor at the high capacity setting when bypassing the variable speed variable frequency drive in order to make optimum use of the available energy when operating under a high load.


Claims 1-3, 5-10, 12-14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US Patent Application Publication No. 2004/0159115, previously of record) in view of Sommer (US Patent Application Publication no. 2010/0307191, previously of record) and Chen et al (US Patent Application Publication No. 2012/0090337).
Regarding claims 1 and 6, Matsunaga et al. discloses an HVAC system, comprising:
a multi-capacity compressor (10, see figure 1 and paragraph [0046]) configured to operate selectively at a high-capacity setting, a medium-capacity setting, and a low-capacity setting to provide a compressor output (these are high, medium, and low speeds within the range of available compressor speeds);

a processor (control means 24, see figure 4 and paragraph [0037]; this is comparable to the disclosed processor or processing device, as described in paragraph [0041] of the instant application) coupled to said multi-capacity compressor and said variable-frequency drive, said processor configured to:
select the capacity setting at which said multi-capacity compressor should operate based on a load determined for said multi-capacity compressor (see paragraph [0043]), and
based on the selection, employ said variable-frequency drive to operate said multi-capacity compressor at the variable speed to match the compressor output to the load (see paragraph [0037]); or
bypass said variable-frequency drive when operating said multi-capacity compressor at the high-capacity setting for a compressor heating output based on a heating load (see figures 4 and 5 and paragraph [0032]; highest capacity operation is at the constant speed using the commercial electric source).
It is noted that the processor of Matsumoto et al. is not explicitly disclosed to select one of a high, medium, or low capacity setting as such for the compressor.
However, Chen et al. explicitly discloses a compressor controller (710, see paragraph [0244]), which may be a processor (see paragraph [0061]), and which is configured to store in memory instructions to operate the compressor at high, medium, or low capacity (see paragraph [0244]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the processor of Matsumoto et al. to operate the compressor of Matsumoto et al. at high, medium, or low capacity, as is disclosed by Chen et al, in order to fulfil the purpose of Chen et al. of operating the system more efficiently (see abstract of Chen et al).

However, Sommer explicitly discloses a multistage compressor (28, see abstract) powered by a variable speed drive (26, see paragraph [0026]) which is a variable-voltage variable-frequency drive (see paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the variable frequency drive of Matsumoto et al. in view of Chen et al. as a variable voltage variable frequency drive, as is disclosed by Sommer, in order to permit a greater variety of compression ratios in the system.

Regarding claim 2, the processor of Matsumoto et al, and therefore of Matsumoto et al in view of Chen et al and further in view of Sommer, is further configured to, when bypassing said variable-voltage variable-frequency drive, couple said multi-capacity compressor to an alternating current line voltage source (commercial power supply or electric source, see paragraph [0042]).

Regarding claim 3, said processor of Matsumoto et al, and therefore Matsumoto et al. in view of Chen et al. and further in view of Sommer, is further configured to:
Determine the variable speed based on the cooling load (this is part of the explicitly disclosed “highly efficient operation”, see paragraph [0008], which is one of the objectives of Matsunaga et al), and
transmit a speed control signal to said variable-voltage variable-frequency drive to power said multi-capacity compressor at the variable speed (the processor is not part of the compressor, and therefore must transmit a signal in order to control the compressor; see also paragraph [0042], which 

Regarding claim 5, Matsunaga et al. discloses a control system for a multi-capacity compressor, comprising:
an alternating current line voltage source (commercial electric source, see paragraph [0042]) configured to operate the multi-capacity compressor;
a variable-frequency drive (12, see figures 4 and 5 and paragraph [0037]) coupled to said AC line voltage source and configured to power the multi-capacity compressor to operate at a variable speed; and
a processor (control means 24, see figures 4 and 5 and paragraph [0037]) coupled to said AC line voltage source and said variable-voltage variable-frequency drive, said processor configured to:
selectively couple said AC line voltage source and said variable-voltage variable-frequency drive to the multi-capacity compressor to operate the multi-capacity compressor in response to a load determined for the multi-capacity compressor (see paragraph [0037]); and
transmit a capacity control signal to the multi-capacity compressor, the control signal instructive to operate the multi-capacity compressor at the selected speed (see paragraph [0043]) while the multi-capacity compressor is being powered by the selectively coupled one of said AC line voltage source or said variable-frequency drive.
It is noted that the processor of Matsumoto et al. is not explicitly disclosed to select one of a high, medium, or low capacity setting as such for the compressor.
However, Chen et al. explicitly discloses a compressor controller (710, see paragraph [0244]), which may be a processor (see paragraph [0061]), and which is configured to store in memory instructions to operate the compressor at high, medium, or low capacity (see paragraph [0244]).

It is noted that the variable frequency drive of Matsumoto et la. Is not explicitly disclosed to also be variable voltage.
However, Sommer explicitly discloses a multistage compressor (28, see abstract) powered by a variable speed drive (26, see paragraph [0026]) which is a variable-voltage variable-frequency drive (see paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the variable frequency drive of Matsumoto et al. in view of Chen et al. as a variable voltage variable frequency drive, as is disclosed by Sommer, in order to permit a greater variety of compression ratios in the system.

Regarding claim 6, it is noted that although the processor of Matsunaga et al. is disclosed to use sensed temperature values for both indoors and outdoors (see paragraph [0043]) as inputs, and to select the operating speed based on inputs (see paragraph [0042]), Matsunaga et al. does not explicitly disclose the processor to be further configured to:
determine one of a cooling load and a heating load for the multi-capacity compressor; and
select, based on the one of the cooling load or the heating load, a capacity setting at which the multi-capacity compressor is to operate, the capacity setting selected from among the high-capacity setting, the medium-capacity setting, and the low-capacity setting.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the processor of Matsunaga et al. to operate the compressor of Matsumoto et al. at high, medium, or low capacity, as is disclosed by Chen et al, in order to fulfil the purpose of Chen et al. of operating the system more efficiently (see abstract of Chen et al).

Regarding claim 7, the system of Matsunaga et al. is capable of heating as well as cooling (see paragraph [0024]). Therefore, the processor of Matsunaga et al. in view of Sommer and further in view of Chen et al. is configured to select the high-capacity setting when in a heating mode and the load indicates that high capacity is required.

Regarding claim 8, said processor of Matsunaga et al. in view of Sommer and further in view of Chen et al. is further configured to:
select the high-capacity setting when the cooling load is above a first threshold;
select the medium-capacity setting when the cooling load is below the first threshold and above a second threshold; and
select the low-capacity setting when the cooling load is below the second threshold (all of these are specifics of matching the load; the highest capacity corresponds to the highest demand, and lowest capacity to the lowest demand; see paragraph [0144] of Chen et al).



Regarding claim 10, said processor is further configured to select the variable speed at which the multi-capacity compressor operates according to a measured cooling load that is based on a function of a temperature set point for an interior space (using an existing thermostat, see paragraph [0049]) and a measured ambient temperature of an exterior space (see paragraph [0050] of Chen et al).

Regarding claim 12, the control system further comprises a bypass circuit coupled to said variable-voltage variable-frequency drive, said bypass circuit being configured to supply power to the multi-capacity compressor using said AC line voltage source coupled in series with a run capacitor (a run capacitor is part of the motor used to rotate the compressor), and bypass said variable-voltage variable-frequency drive (see paragraph [0042] and figures 5 and 6 of Matsunaga et al).

Regarding claim 13, it is noted that Matsunaga et al. alone does not explicitly disclose that the processor is further configured to operate the multi-capacity compressor exclusively at the high-capacity setting when powered by the AC line voltage source.
However, it is old and well known that every conversion of one form of energy to another reduces overall efficiency, because some energy is lost (this is one expression of the second law of thermodynamics). This means bypassing the variable-frequency variable-speed drive conveys more energy to the compressor than when it is not bypassed. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to operate the compressor at the high 

Regarding claim 14, said processor of Matsunaga et al. in view of Sommer and Chen et al is further configured to select the variable speed at which the multi-capacity compressor operates according to a measured cooling load that is based on a function of a set point for an interior space and a measured ambient temperature of an exterior space (see paragraph [0050] of Chen et al, which explicitly discloses selection between high, medium, and low speeds using a combination of thermostat signals and outdoor temperature).

Regarding claim 17, most elements are disclosed by Matsuoka in view of Sommer, as explicitly addressed in the above rejection of claim 15.
It is noted that Matsuoka does not explicitly disclose the use of a measured ambient temperature of an exterior space in combination with the interior space temperature set point.
However, Chen et al. discloses the use of both a temperature set point for an interior space (see paragraph [0049]) and a measured ambient temperature of an exterior space (see paragraph [0050]) to select compressor speed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a measured ambient temperature of an exterior space as well as the temperature set point for the interior space to control the compressor speed in order to more accurately determine the load by including the effect of the outside temperature.
Claim 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US Patent Application Publication No. 2004/0159115) in view of Sommer (US Patent Application Publicaiton No. 2010/0307191) as applied to claim 15 above, and further in view of Chen (US Patent  as applied to claim 5 above, and further in view of Cheng et al (US Patent Application Publication No. 2014/0180483).
Regarding claims 11 and 18, most elements are disclosed by Matsunaga et al in view of Sommer (for claim 18) or Matsunaga et al in view of Sommer and further in view of Chen (for claim 11), as detailed above.
It is noted that Matsunaga in view of Sommer (or in view of Sommer and Chen) does not explicitly disclose the of the compressor to the AC line voltage source and variable-voltage variable-frequency drive to be in response to an estimated cooling load or an estimated heating load.
However, Cheng et al. explicitly discloses using an estimated thermal load (“thermal load” refers to both heating and cooling loads) to determine the compressor speed for an HVAC system (see paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use an estimated cooling load to determine compressor speed, as is disclosed by Cheng et al, in order to more efficiently control the system. Furthermore, because the required compressor speed determines whether the variable frequency drive or the AC voltage source is used to power the compressor, this also involves using the estimated load to determine which power source to couple to the compressor.
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive. The reasons are as follows.

It is requested on page 7 that the double patenting rejection be held in abeyance until the claims of the present application are otherwise in condition for allowance. The examiner notes that in the interest of compact prosecution, the examiner presented the double patenting rejection as soon as 
It is argued on page 7 that the claims, as amended, are no longer indefinite.
The examiner notes that the amendment of the claims failed to address the rejection of claim 3 as lacking antecedent basis for the cooling load, and therefore, that aspect of the rejection has been maintained. Additionally, the amendment of claim 1 to recite “or” instead of “and” has introduced a new and different lack of clarity regarding the scope of the claims, as detailed above.
It is argued on page 8 that Matsunaga describes switching to the commercial power source to be in response to failure of the inverter, not in response to any particular load.
Claim 1, as amended, now requires either operation at a speed matching the load or bypassing the variable voltage variable frequency drive, not both.
Furthermore, whether or not the compressor needs to be powered at all depends upon whether or not there is sufficient thermal load to require it. Therefore, independent claims 5 and 15, which recite that the selective coupling is in response to a load determined for the compressor, are also disclosed by Matsunaga. 
Finally, the switching between power sources is not explicitly recited in the claims; only that which power source is used is dependent upon the speed selected.
It is argued on page 8 that Matsunaga does not describe the selection of which capacity setting from the high, medium, and low settings a multicapacity compressor should operate at based on the load determined for the multicapacity compressor.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is argued on page 10 that Matsunaga, Sommer, and Chen neither describe nor suggest a control system as recited in independent claim 5. However, as detailed above, whether or not the compressor needs to be powered at all depends upon whether or not there is sufficient thermal load to require it. Therefore, independent claims 5 and 15, which recite that the selective coupling is in response to a load determined for the compressor, are also disclosed by Matsunaga. 
Therefore, the argument is unpersuasive.
It is argued on page 11 that claim 15 is patentable for similar reasons to claim 5. As claim 5 is not patentable, the argument is unpersuasive.
It is argued on page 12 that Cheng does not overcome the alleged deficiencies in the rejections relying upon the other references. Because they are not deficient, the argument is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763